DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light mask disposed between the heating light source and the reflowing zone must be shown or the feature(s) canceled from the claim(s).  Based on the figures, the heating light source 1 appears to be IN the reflow zone R3 (figures 2-4). Where does the reflow zone start?  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. (2004/009607) in view of Gregory et al. (2019/0160570), and the the collective teachings of Shiraishi et al. (JP02-096394A) and Yugi et al. (JP08-008527A).
Regarding claims 1 and 4, Goenka discloses a reflow device of a reflow soldering equipment, the reflow soldering equipment being provided with a reflowing zone (surfaced of substrate 158), the reflow device comprising: a heating light source 150, 152 provided as projecting heating light into the reflowing zone: a light mask 154 disposed between the heating light source and the reflowing zone (The zone is not defined, as based on the current invention figures 2-4, and appears to be arbitrary. The reflowing zone can be defined as just the area where the solder is going to reflow/below the component.), the light mask having a plurality of holes 156, wherein the whole light mask except the plurality of holes is non- transparent, all portions between the holes of the light mask are a non-transparent portion and block the heating light from the heating light source, the light mask are irradiated by the heating light in such a manner that the heating light passes through the holes of the light mask to irradiate into the reflowing zone so as to form a plurality of irradiation areas spaced apart from each other, and a transporting member 16 having a carrier which carries an object to be processed to move through the reflowing zone along a transporting path wherein a plurality of predetermined areas to be reflowed are defined in an upper surface of the object to be processed (paragraph 0034, figure 6).
Goenka does not specifically disclose that the reflow oven has a preheating zone, a thermal soaking zone, and a cooling zone along a transporting path.  However, Gregory discloses a system and method for bonding a circuit board that includes sequentially moving a circuit board through a preheating zone, a thermal soak zone, a reflow zone, and a cooling zone along a path (figure 1, paragraphs 0020-0023).  To one skilled in the art at the time of the invention it would have been obvious to include a preheating zone, a thermal soak zone, and a cooling zone as this allows the user to control the temperature and the speed at which the components are heated or cooled to prevent thermal shock and detrimental joint properties that could occur due to improper heating or cooling.  Gregory discloses that the preheating promotes uniform heating, the thermal soak prevents microbeads of the solder, and the cooling zone creates a superior bond (paragraphs 0021-0023).
Goenka discloses a conveyor (carrier 16). Goenka does not specifically disclose that the carrier is configured to, when the object to be processed is in a position where the predetermined area to be reflowed is within the irradiation area respectively, halt at the position for a predetermined irradiation time, and then continue to move forward and move through the reflowing zone.  However, Shiraishi discloses a reflow device with a conveyor with infrared heating where the conveyor stops near the infrared beam for reflow (abstract).  Yugi also discloses an infrared heater with a conveyor for a soldering process wherein the conveyor stops in order for the workpieces to be heated and soldered (abstract).  To one skilled in the art at the time of the invention it would have been obvious to have the conveyor configured to stop to ensure that the component is properly heated for the desired amount of time to cause reflow of the solder to prevent a weak joint.
Regarding claim 2, Goenka discloses a total area of the irradiation areas is not larger than an area of the predetermined areas to be reflowed (figure 6).  
Regarding claim 3, Goenka discloses that the light mask is disposed between the heating light source and the transporting member in a removable manner (paragraph 0034, figure 6).  
	Regarding claim 9, Goenka discloses that the total area of the irradiation areas is not larger than an area of the predetermined areas to be reflowed, and wherein the light mask is deposed between the heating light source and the transporting member (conveyor) in a removable manner (figure 6).
	Regarding claim 11, Shiraishi discloses a thermometer is disposed in the reflowing zone to wirelessly measure temperature of the irradiation areas and wherein a measured temperature is transmitted (abstract).  The limitation “as reference data for confirming a state of the reflow process” is functional and does not further limit the apparatus.  There would inherently have to be a transmission through a line of the temperature data in order for the temperature to be measured and read. The claimed invention is an apparatus, not a method.  If the applicant does not believe that a transmission line is inherent, it would have been obvious to use a transmission line as these are well-known for transmitting data in order for it to be read and used within a system.  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. (2004/009607), Gregory et al. (2019/0160570), and in view of the collective teachings of Shiraishi et al. (JP02-096394A) and Yugi et al. (JP08-008527A) as applied to claim 1 above, and further in view of Sakuyama et al. (6,135,344).
Regarding claim 5, Goenka does not disclose a halogen lamp. However, Sakuyama discloses that the heating light source is a halogen lamp for a reflow device (column 7 lines 50-65).  To one skilled in the art at the time of the invention it would have been obvious to use a known light source in the art such as a halogen lamp as they are readily available and inexpensive. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. (2004/009607), Gregory et al. (2019/0160570) and in view of the collective teachings of Shiraishi et al. (JP02-096394A) and Yugi et al. (JP08-008527A) as applied to claim 1 above, and further in view of LeMieux (5,347,103).
Regarding claim 12, Shiraishi and Yugi disclose stopping a conveyor in order to heat during a reflow process.  Shiraishi and Yugi do not disclose controller that is configured to control operation of the transporting member based on data which is inputted in advance, regarding the light mask, so as to transport and then halt an object to be processed in a position where a predetermined area to be reflowed of the object to be processes is accurately within irradiation areas.  However, LeMieux discloses a controller for controlling the conveyor during a reflow process.  Since it is known to use a mask and also to stop a conveyor for soldering it would have been obvious to use a controller in order to control the conveyor so that it will stop at the desired location.  It also would allow for a more automated process than having a user having to manually stop the conveyor which could lead to human error and misalignment during the reflow process.  

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
The Applicant argues that Goenka discloses that the protective cover 154 (light mask) is provided to cover the substrate 152, and the pallet 162/substrate 152/cover 154 assembly is placed on conveyor 16 and transported through the reflow oven 13 when the cover is in place.  The cover of Goenka is not disposed between the heating light source and the reflowing zone.  
The Examiner disagrees. Based on the figures 2-4, the heating light source is in the reflowing zone, R3.  If the heating light source 1 not in the reflowing zone, then neither is reflowing zone of Goenka as it appears that the Applicant is picking an arbitrary point where the reflow zone begins and the light source outside of the reflowing zone end.  Therefore, the reflow zone of Goenka does not start until the area that is being reflowed (the solder).  The top surface of the mask of Goenka 154 is between the light source 150, 152 and the “reflow zone” (where the solder is located) (figure 6, compared to figure 2-4 of current invention). The only difference based on the figures of the current invention and Goenka is that the mask is slightly raised in the current invention, and that is not being claimed.  
The Applicant argues that Shiraishi does not provide any light mask in the reflow device and does not form the irradiation areas by the light mask before the pwb moves into the reflow device.  The conveyor of Shiraishi does not stop based on whether the predetermined area is within the irradiation area formed by the mask. The Applicant argues that Yugi discloses an infrared heater with a conveyor for a soldering process where the conveyor stops in order for the workpiece to be heated, but does not disclose a mask.
The Examiner disagrees. Goenka discloses the mask.  Shiraishi and Yugi were used as a secondary reference to show that it is known to stop a component in a reflow oven when the component reaches the center of the oven. The invention is drawn to a device, not a method.  Since both Shiraishi and Yugi teach stopping in a reflow oven so that the component can be heated and cause reflow, the claim limitation is met.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735